                     UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF TENNESSEE
                    EASTERN DIVISION


GAY CASHON,                                 JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.

MASSACHUSETTS BAY                           CASE NO: 18-1158-STA-jay
INSURANCE COMPANY,
      Defendant.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
of Dismissal entered on May 24, 2019, this cause is hereby
DISMISSED with prejudice.




                                            APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 5/24/2019                      THOMAS M. GOULD
                                     Clerk of Court

                                            s/Maurice B. BRYSON
                                     (By)    Deputy Clerk
